DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 08/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. No.: 2017/0257988 A1) (hereinafter Choi).
Regarding claim 1, Choi anticipates an apparatus configured to manufacture a display device, comprising: a stage (200) configured to place a process target object (20) on an upper surface thereof; a bending head (300) in contact with the process target object to bend the process target object (Fig. 5-7); a distance measurement sensor (600) installed above the stage to be movable in a horizontal direction (¶0102); and a cylinder configured to adjust a vertical position of the bending head (Fig. 3; ¶0108).
Regarding claim 7, Choi anticipates a first horizontal adjustment member (360) to adjust linear movement (corresponding to horizontality) of the bending head (Fig. 3; ¶ 0104); and 
second horizontal adjustment member configured to adjust horizontality of the stage (¶0102). 
Regarding claim 8, Choi anticipates the upper surface of the stage (200) and the upper surface bending head (300) are in parallel with each other (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 7 and 8 above, and further in view of Choi et al. (US 2018/0022013 A1) (hereinafter Choi ‘013).
Regarding claims 5 and 6, the limitations of claims 1 are taught by Choi as cited above. Choi is silent about a height measurement sensor disposed outside the stage. Choi ‘013 also discloses an apparatus to manufacture a display device. The apparatus discloses the use of laser measurement unit LA which measure a gap between two different points in vertical direction (Fig. 3; ¶0115). The use of camera and laser as tools for measurements are well known within the art. They are interchangeable and are not considered novel. The benefit of doing so would have been to determine or monitor the bending motion of display device. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the laser measurement unit as disclosed by Choi ‘013 within the apparatus as taught by Choi. The benefit of doing so would have been to monitor the bending motion of display device. 
Regarding claims 9 and 10, the limitations of claim 1 are taught by Choi as cited above. Choi is silent about limitations of claims 9 and 10. 
Choi ‘013 discloses a transfer unit (TR) (corresponding to guide member) which is placed under the stage ST. The transfer unit TR may have a mechanical structure such that the stage ST can be moved. The ST may be slid in a horizontal direction (¶0099). The transfer unit has shape extending in X-direction (Fig. 1). Choi ‘013 further discloses the stage ST may be moved along the x-axis, the y-axis and the z-axis or may be rotated about any one of the x-axis, the y-axis and the z-axis. The use of cylinder to move or adjust stage are well known within the art. The benefit of having the transfer unit would have been to allow the stage to move in multiple direction during manufacturing. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the transfer unit (TR) as disclosed by Choi ‘013 with the apparatus as taught by Choi. The benefit of doing so would have been to allow the stage to move in multiple direction. 
Regarding claims 11 and 12, the limitations of claim 1 are taught by Choi. Choi further discloses the attachment unit 332 is a type that adsorbs the member (10) by adjusting the pressure of the flow path by using a flow path and pump connected to the flow path (¶0116). The adjustment of pressure eludes to the use of vacuum suction. 
Choi ‘013 disclose the bending head (BH) may fix the first film member by vacuum adsorption (¶0108). Thus, Choi ‘013 explicitly discloses the use of vacuum absorption (corresponding to suction member).  Thou, Choi ‘013 is silent, it would have been obvious to have multiple vacuum absorption to assure the object is properly griped during manufacturing. The benefit of doing so would have been to assure the object does not slip during bending process. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to use vacuum absorption as taught by Choi ‘013 within the apparatus as taught by Choi. The benefit of doing so would have been to assure the object is properly gripped during bending process. 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Choi ‘013 as applied to claims 5, 6, 9, 10, 11 and 12 above, and further in view of Jang (US Pub. No.: 2020/0168581 A1) (hereinafter Jang).
Regarding claims 13 and 14, the limitations of claims 12 are taught by the combined teaching of Choi and Choi ‘013. They are both silent about the stage with vacuum suction. Jang also discloses an apparatus for manufacturing display device. The apparatus discloses the use of stage with vacuum suctions (¶0070). The benefit of having stage with vacuum suction would have been to assure the display device is stationary during manufacturing. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to use a stage with vacuum suction as taught by Jang within the apparatus as taught by the combined teaching of Choi and Choi ‘013. The benefit of doing so would have been to assure the display device is stationary during manufacturing. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746